September 13, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
 GEORGE E. GUIDRY AND DWIGHT W. ANDRUS INSURANCE, INC., Appellants

NO. 14-11-00090-CV                         V.

 ENVIRONMENTAL PROCEDURES, INC. AND ADVANCED WIRECLOTH, INC.,
                                    Appellees
                             ____________________
     This cause, an appeal from the judgment signed November 3, 2010 in favor of
appellees Environmental Procedures, Inc. and Advanced Wirecloth, Inc., was heard on
the transcript of the record. We have inspected the record and find legally insufficient
evidence to support the judgment. We therefore order the judgment of the court below
REVERSED and RENDER judgment that appellees Environmental Procedures, Inc. and
Advanced Wirecloth, Inc. take nothing on their claim that, as a result of their violations
of the Texas Insurance Code, appellants George E. Guidry and Dwight W. Andrus
Insurance, Inc. are liable to them (a) for actual damages in the amount that Ocean Marine
Indemnity Company should have paid appellees, and (b) punitive damages and attorneys’
fees predicated on this actual-damage award.

      We order appellees Environmental Procedures, Inc. and Advanced Wirecloth, Inc.,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.